DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a non-final rejection in response to the application communication filed 05/04/2019. Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the tapered body" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It seems the tapering of the body is introduced in claim 4 and this claim should be dependent on claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claim 1-2, 6, 11-13, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0245102 to Freeman et al. (Freeman) in view of US Patent 9,581,039 to Renon (Renon).
In Reference to Claim 1
Freeman discloses a component (i.e. 50) for a gas turbine engine (i.e. 10), comprising: a body (i.e. 60) having a first circumferential side (i.e. 82’) and a second circumferential side (i.e. 81’); and the first circumferential side (i.e. 82’) has an outer height (i.e. as see in figure 4A) that is less than an inner height (i.e. as see in figure 4A) of the second circumferential side (i.e. 81’).
Freeman does not teach a circumferentially extending passage extending from the first circumferential side to the second circumferential side.
Renon is also related to a component (i.e. blade outer air seal, see col 1, ll 24-36 and figure 1) for a gas turbine engine (i.e. col 1, ll 12-15), as the claimed invention, and teaches providing a blade air outer air seal (i.e. such as 100) of a hollow form (i.e. such as seen in figures 2 and 8) and having a circumferentially extending passage (i.e. 60 and relative to axial tabs 44b, 46b) extending from a first circumferential side (i.e. front side of 40 at D, figure 2) to a second circumferential side (i.e. side opposite D, not labelled, figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component of Freeman with a 
In Reference to Claim 2
Freeman, as modified by Renon, discloses the component of claim 1, wherein the circumferentially extending passage (i.e. 60 and relative to axial tabs 44b, 46b as taught by Renon) is defined by a base portion (i.e. 42 as further taught by Renon in forming a hollow blade seal), first and second axial walls (i.e. 44a, 46,a as further taught by Renon in forming a hollow blade seal), and an outer wall (i.e. 48a as further taught by Renon in forming a hollow blade seal).
In Reference to Claim 6
Freeman, as modified by Renon, discloses the component of claim 1, wherein a notch (i.e. step feature of end 82’, Freeman) is arranged at the first circumferential side (i.e. 82’, Freeman) to define the outer height (i.e. as seen in figure 4A, Freeman).
In Reference to Claim 11
Freeman, as modified by Renon, discloses the component of claim 1, wherein the body (i.e. 50 with individual segments 60, Freeman) is a ceramic matrix composite material (i.e. see paragraph [0045] of Freeman).
In Reference to Claim 12
Freeman, as modified by Renon, discloses the component of claim 11, wherein the body (i.e. 60 of Freeman as modified by Renon) is formed from a plurality of fibrous 
In Reference to Claim 13
Freeman discloses a turbine section (i.e. having turbine shroud 46) for a gas turbine engine (i.e. 10), comprising: 
a turbine blade (i.e. 36) extending radially outwardly to a radially outer tip (i.e. of 36 adjacent 50) and for rotation about an axis of rotation (i.e. 11); 
a blade outer air seal (i.e. 50) having a plurality of segments (i.e. 60) arranged circumferentially (i.e. see figure 2) about the axis of rotation (i.e. 11) and radially outward of the outer tip (i.e. of 36 as seen in figure 2); 
each seal segment (i.e. 60) having a first circumferential side (i.e. 82’) and a second circumferential side (i.e. 81’), the first circumferential side (i.e. 82’) arranged partially within an adjacent seal segment (i.e. 60 as seen in figure 4A).
Freeman does not teach a circumferentially extending passage, the first circumferential side arranged partially within the circumferentially extending passage of an adjacent seal segment.
Renon is also related to a component (i.e. blade outer air seal, see col 1, ll 24-36 and figure 1) for a gas turbine engine (i.e. col 1, ll 12-15), as the claimed invention, and teaches providing a blade air outer air seal (i.e. such as 100) of a hollow form (i.e. such as seen in figures 2 and 8) and having a circumferentially extending passage (i.e. 60 and relative to axial tabs 44b, 46b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine section of Freeman with a 
In Reference to Claim 16
Freeman, as modified by Renon, discloses the turbine section of claim 13, wherein a notch (i.e. step feature of end 82’, Freeman) is arranged at the first circumferential side (i.e. 82’, Freeman) to define the outer height (i.e. as seen in figure 4A, Freeman).
In Reference to Claim 17
Freeman, as modified by Renon discloses the turbine section of claim 13, wherein the first circumferential side (i.e. 82’, Freeman) has an outer height (i.e. as see in figure 4A, Freeman) that is less than an inner height (i.e. as see in figure 4A, Freeman) of the second circumferential side (i.e. 81’, Freeman).
In Reference to Claim 19
Freeman, as modified by Renon, discloses the turbine section of claim 13, wherein the seal segment (i.e. 60, Freeman) is a ceramic matrix composite material (i.e. see paragraph [0045] of Freeman).
In Reference to Claim 20
Freeman discloses a combustor section (i.e. 16, section in which the sealing features may be used on combustor liners, see paragraph [0064]) for a gas turbine engine (i.e. 10), comprising: a combustor chamber (i.e. of 16) disposed about an engine central axis (i.e. 11, see figure 1) and formed from a plurality of segments (i.e. combustor liners, see paragraph [0064] and as represented by 60); and at least one of the segments (i.e. 60, as used as combustor liners, see paragraph [0064]) having a first circumferential side (i.e. 82’) and a second circumferential side (i.e. 81’), the first circumferential side (i.e. 82’) having a first radial height (i.e. as see in figure 4A) that is less than a second radial height (i.e. as see in figure 4A) of the second circumferential side (i.e. 81’).
Freeman does not teach a circumferentially extending passage.
Renon is also related to a component (i.e. seal or liner, see col 1, ll 24-36 and figure 1) for a gas turbine engine (i.e. col 1, ll 12-15), as the claimed invention, and teaches providing a seal or liner (i.e. such as 100) of a hollow form (i.e. such as seen in figures 2 and 8) and having a circumferentially extending passage (i.e. 60 and relative to axial tabs 44b, 46b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combustor section of Freeman with a circumferentially extending passage (i.e. as taught by Renon by making the seal or liner of a fiber preform), so as to make the combustor liner of Freeman lighter in weight by making it of a fiber preform and a hollow structure yet maintain mechanical strength as taught by Renon (i.e. see col 2, ll 31-63 of Renon).

Claim(s) 3, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0245102 to Freeman et al. (Freeman) in view of US Patent 9,581,039 to Renon (Renon) as applied to claims 2 and 13 above, and further in view of US Patent 9,051,846 to Arilla et al. (Arilla).
In Reference to Claim 3
Freeman, as modified by Renon, discloses the component of claim 2, except, wherein the base portion extends axially forward of the first axial wall.
Arilla is also related to a component (i.e. blade outer air seal 50) for a gas turbine engine (i.e. col 1, ll 50-53), as the claimed invention, and teaches wherein a base portion (i.e. wall of 50, figure 3) extends axially (i.e. extension 68, figure 3) forward of a first axial wall (i.e. wall immediately right of 68, not labeled, figure 3).
It is obvious to apply a known technique to improve a similar device to yield predictable results. See MPEP 2143(C). The MPEP states the prior art must: (1) teach a base device (a method or apparatus that will be modified), (2) teach a comparable device that has been improved in the same way as the claimed invention, and (3) show that one of ordinary skill would have recognized that applying the known technique to the base device would yield predictable results. See MPEP 2143(C). 
In this case, Freeman, as modified by Renon, teaches a base component (i.e. a blade outer air seal and having a hollow form). Arilla teaches a comparable component (i.e. blade outer air seal) having a base portion that extends axially forward of a first axial wall. It would have been predictable to use the extended base portion of Arilla in 
In Reference to Claim 18
Freeman, as modified by Renon, discloses the turbine section of claim 13, wherein the circumferentially extending passage (i.e. 60 and relative to axial tabs 44b, 46b as taught by Renon) is defined by a base portion (i.e. 42 as further taught by Renon in forming a hollow blade seal), first and second axial walls (i.e. 44a, 46,a as further taught by Renon in forming a hollow blade seal), and an outer wall (i.e. 48a as further taught by Renon in forming a hollow blade seal), but does not teach the base portion extends axially forward of the first axial wall.
Arilla is also related to a component (i.e. blade outer air seal 50) for a gas turbine engine (i.e. col 1, ll 50-53), as the claimed invention, and teaches wherein a base portion (i.e. wall of 50, figure 3) extends axially (i.e. extension 68, figure 3) forward of a first axial wall (i.e. wall immediately right of 68, not labeled, figure 3).
It is obvious to apply a known technique to improve a similar device to yield predictable results. See MPEP 2143(C). The MPEP states the prior art must: (1) teach a base device (a method or apparatus that will be modified), (2) teach a comparable device that has been improved in the same way as the claimed invention, and (3) show 
In this case, Freeman as modified by Renon, teaches a base component (i.e. a blade outer air seal and having a hollow form). Arilla teaches a comparable component (i.e. blade outer air seal) having a base portion that extends axially forward of a first axial wall. It would have been predictable to use the extended base portion of Arilla in Freeman as modified because both references deal with blade outer air seals that function in the same manner. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freeman, as modified by Renon, to further include the base portion (i.e. of Freeman as modified) extends axially forward (i.e. as taught by Arilla) of the first axial wall (i.e. of Freeman as modified).

Claims 4-5, 7, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0245102 to Freeman et al. (Freeman) in view of US Patent 9,581,039 to Renon (Renon) as applied to claims 1 and 13 above, and further in view of US Patent 6,910,854 to Joslin (Joslin).
In Reference to Claim 4
Freeman, as modified by Renon discloses the component of claim 1, except, wherein the body is tapered from the second circumferential side to the first circumferential side. Freeman does teach that the shapes of the ends blade may have various shapes (i.e. see paragraph [0053]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component of Freeman, as modified, wherein the body (i.e. of Freeman as modified) is tapered (i.e. as taught by Joslin) from the second circumferential side (i.e. of Freeman as modified) to the first circumferential side (i.e. of Freeman as modified), so as to control the leakage of fluid between the circumferentially connected blade outer air seal of Freeman, as modified, by using tapered connected ends as taught by Joslin (i.e. see col 3, ll 26-28 of Joslin). 
In Reference to Claim 5
Freeman, as modified by Renon discloses the component of claim 1, except, wherein the tapered body defines an angle between the first circumferential side and the second circumferential side between about 0.1° and about 15°. Freeman does teach that the shapes of the ends blade may have various shapes (i.e. see paragraph [0053]).
Joslin is also related to the circumferential sealing between adjacent gas turbine engine (i.e. see col 1, ll 11-20) component (i.e. shroud 24), as in the sealing between blade outer air seal of the claimed invention, and teaches wherein a body (i.e. of the shroud 24) is tapered (i.e. as seen in figures 7 and 8) from (i.e. relative to one end being 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component of Freeman, as modified, wherein the body (i.e. of Freeman as modified) is tapered (i.e. as taught by Joslin) from the second circumferential side (i.e. of Freeman as modified) to the first circumferential side (i.e. of Freeman as modified), so as to control the leakage of fluid between the circumferentially connected blade outer air seal of Freeman, as modified, by using tapered connected ends as taught by Joslin (i.e. see col 3, ll 26-28 of Joslin).
Regarding the claimed limitations “an angle between the first circumferential side and the second circumferential side between about 0.1° and about 15°”, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. In this case, the prior art Joslin teaches tapering ends may vary in radii (i.e. see col 3, ll 26-60). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Freeman, as modified by Renon and Joslin, such that the angling is between about 0.1° and about 15° because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.
In Reference to Claim 7
Freeman, as modified by Renon discloses the component of claim 1, wherein a notch (i.e. step feature of end 82’, Freeman) is arranged at the first circumferential side 
Joslin is also related to the circumferential sealing between adjacent gas turbine engine (i.e. see col 1, ll 11-20) component (i.e. shroud 24), as in the sealing between blade outer air seal of the claimed invention, and teaches wherein a body (i.e. of the shroud 24) is tapered (i.e. as seen in figures 7 and 8) from (i.e. relative to one end being tapered and the other not tapered) a second circumferential side (i.e. 23, left portion) to a first circumferential side (i.e. 24, right portion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component of Freeman, as modified, wherein the body (i.e. of Freeman as modified) is tapered (i.e. as taught by Joslin) from the second circumferential side (i.e. of Freeman as modified) to the first circumferential side (i.e. of Freeman as modified), so as to control the leakage of fluid between the circumferentially connected blade outer air seal of Freeman, as modified, by using tapered connected ends as taught by Joslin (i.e. see col 3, ll 26-28 of Joslin).
In Reference to Claim 14
Freeman, as modified by Renon discloses the turbine section of claim 13, except, wherein each seal segment has a taper from the second circumferential side to the first circumferential side. Freeman does teach that the shapes of the ends blade may have various shapes (i.e. see paragraph [0053]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine section of Freeman, as modified, wherein the body (i.e. of Freeman as modified) is tapered (i.e. as taught by Joslin) from the second circumferential side (i.e. of Freeman as modified) to the first circumferential side (i.e. of Freeman as modified), so as to control the leakage of fluid between the circumferentially connected blade outer air seal of Freeman as modified by using tapered connected ends as taught by Joslin (i.e. see col 3, ll 26-28 of Joslin).
In Reference to Claim 15
Freeman, as modified by Renon discloses the turbine section of claim 14, except, wherein the taper defines an angle between the first circumferential side and the second circumferential side between about 0.1° and about 15°. Freeman does teach that the shapes of the ends blade may have various shapes (i.e. see paragraph [0053]).
Joslin is also related to the circumferential sealing between adjacent gas turbine engine (i.e. see col 1, ll 11-20) component (i.e. shroud 24), as in the sealing between blade outer air seal of the claimed invention, and teaches wherein a body (i.e. of the shroud 24) is tapered (i.e. as seen in figures 7 and 8) from (i.e. relative to one end being 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine section of Freeman, as modified, wherein the body (i.e. of Freeman as modified) is tapered (i.e. as taught by Joslin) from the second circumferential side (i.e. of Freeman as modified) to the first circumferential side (i.e. of Freeman as modified), so as to control the leakage of fluid between the circumferentially connected blade outer air seal of Freeman as modified by using tapered connected ends as taught by Joslin (i.e. see col 3, ll 26-28 of Joslin).
Regarding the claimed limitations “an angle between the first circumferential side and the second circumferential side between about 0.1° and about 15°”, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. In this case, the prior art Joslin teaches tapering ends may vary in radii (i.e. see col 3, ll 26-60). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Freeman, as modified by Renon and Joslin, such that the angling is between about 0.1° and about 15° because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0245102 to Freeman et al. (Freeman) in  as applied to claim 1 above, and further in view of US Patent 2,927,724 to Wardle (Wardle).
In Reference to Claim 8
Freeman, as modified by Renon discloses the component of claim 1, except explicitly, wherein the body has a circumferential length between the first and second circumferential sides that is between about 2 and about 16 inches (50.8-406.4 mm).
Wardle is also related to a component (i.e. blade outer air seal 23) for a gas turbine engine (i.e. col 1, ll 15-18), as the claimed invention, and teaches wherein a body (i.e. of 23) has a circumferential length between first and second circumferential sides (i.e. ends of a segment of the plurality of segments 23, see col 2, ll 72 thru col 3, ll 8) that is between about 2 and about 16 inches (i.e. 3 inches, see col 2, ll 72 thru col 3, ll 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component of Freeman, as modified, wherein the body (i.e. of Freeman as modified) has a circumferential length (i.e. as taught by Wardle) between the first and second circumferential sides (i.e. of Freeman as modified) that is between about 2 and about 16 inches (i.e. 3 inches as taught by Wardle), so as to form a continuous ring of the blade outer air seal of Freeman and have sealing contact between the segments as taught by Wardle (i.e. see col 2, ll 72 thru col 3, ll 8).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0245102 to Freeman et al. (Freeman) in  as applied to claim 1 above, and further in view of US Patent Application Publication 2017/0276000 to Snider et al. (Snider).
In Reference to Claim 9
Freeman, as modified by Renon discloses the component of claim 1, except explicitly, wherein the circumferentially extending passage is defined by walls each having a thickness of about 0.02 to 0.25 inches (1.016-6.35 mm). Renon, however, does further teach that the blade outer air seal, as formed as a hollow structure to be lighter, may have a minimum thickness and still retain mechanical strength (i.e. see col 2, ll 61-63) showing that the thickness of the walls is optimizable.
Snider is also related to the circumferential sealing between adjacent gas turbine engine (i.e. see paragraph [0002]) components (i.e. shrouds 102, 104), as in the sealing between blade outer air seal of the claimed invention, and teaches wherein a circumferentially extending passage (i.e. of the hollow structure of 108 and 110) is defined by walls (i.e. walls of 102, 104) each having a thickness of about 0.02 to 0.25 inches (i.e. such as 0.045 to 0.2 inches as encompassed between the claimed range, see paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component of Freeman, as modified, wherein the circumferentially extending passage (i.e. of Freeman as modified by Renon) is defined by walls each having a thickness of about 0.02 to 0.25 inches (i.e. as taught by Snider as encompassed between the claimed range), so as form the blade outer air seal of Freeman, as modified, to have suitable thickness to mechanical strength as .

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0245102 to Freeman et al. (Freeman) in view of US Patent 9,581,039 to Renon (Renon) as applied to claim 1 above, and further in view of US Patent 9,079,245 to Durocher et al. (Durocher).
In Reference to Claim 10
Freeman, as modified by Renon discloses the component of claim 1, wherein a difference between the outer height and the inner height is sufficient to create a tongue in groove arrangement and a sealing feature (i.e. see Freeman paragraphs [0050], [0053], [0054]) but Freeman does not explicitly teach the range is about 0.02 to 0.3 inches (0.508-7.62 mm).
Durocher is also related to a component (i.e. blade outer air seal 20) for a gas turbine engine (i.e. 10), as the claimed invention, and teaches not only wherein a difference between the outer height and the inner height (i.e. of adjacent circumferentially interacting shroud segments 20 and 20’) is about 0.005 inches but also teaches that this difference or clearance is chosen ensure clearance during running engine conditions and thus controlling hot fluid flowing through the clearance gap (i.e. see col 4, ll 1-15).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. In this case, the prior art Durocher teaches ends connected using a tongue and groove configuration and further gap feature that reduces leakage (i.e. col 4, ll 1-15 of Durocher). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Freeman, as modified by Renon, such that the difference in height is about 0.02 to 0.3 inches because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show circumferential interaction and sealing between gas turbine shroud segments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516.  The examiner can normally be reached on Monday - Thursday 9 am - 7 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747